  NEWMAN LIVESTOCK
-11
, INC
. 343 Newman Livestock
-11, Inc. 
and 
Ricardo Ascencio
 and
 Efrain Asencio Loza 
and
 Jose Manuel Brambila
. Case
s 32ŒCAŒ084178, 
32ŒCAŒ084180, 
and 
32ŒCAŒ084191
 August 
28, 2014
 DECISION AND ORDER
 BY MEMBERS 
MISCIMARRA
, HIROZAWA
, AND SCHIFFER
 On November 26, 2013, Administrative Law Judge 
Gerald A. Wacknov issued the attached decision.  The 
General Counsel filed exceptions and a supporting brief.
1 The National Labor Relations Board has delegated its
 authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions and brief, and has decided to 
affirm the judge's rulings, findings,
2 and conclusions 
only to the extent consistent with t
his Decision and O
r-der.
 The judge found that the Respondent discharged 15 
employees in retaliation for their exercise of their Section 
7 right to strike until they received wages they previously 
had earned from the Respondent.
3  He dismissed the 
complaint,
 however, based on his finding that the R
e-spondent did not meet any of the Board™s jurisdictional 
standards.  Contrary to the judge, we find that the R
e-spondent met the Board™s nonretail
-employer criteria for 
asserting jurisdiction.  We therefore find that
 the mass 
discharge violated Section 8(a)(1) of the Act.  We also 

find, in turn, that the discriminatees are entitled to a 
complete remedy of reinstatement, backpay, and notice.  
 I. JURISDICTION
 The Board exercises discretionary jurisdiction over 
nonretai
l employers that have a ﬁ
directﬂ or ﬁindirectﬂ
 business 
outflow or inflow
 of at least $50,000 across 
state lines.
  Direct outflow
 refers to goods or services 
provided out
-of-state by the employer itself.  
Indirect 
outflow
 refers to goods or services provid
ed by the e
m-ployer to in
-state customers meeting any of the Board's 
jurisdictional standards (except indirect outflow or i
n-flow).  In applying these measures, the Board adds direct 

and indirect outflow together in order to determine 
whether an employer mee
ts the $50,000 threshold.  
Kan-sas AFL
ŒCIO
, 341 NLRB 1015, 1017 (2004); 
Siemons 
Mailing Service
, 122 NLRB 81, 85 (1958).  Here, the 
record establishes that we have jurisdiction over the R
e-1  The Respondent did not except or respond to the General Cou
n-
sel™s exceptions.
 2  The judge™s fact findings with respect to the mass discharge at i
s-sue, which we adopt, implicitly credited the General Counsel™s wi
t-nesses.  The Respondent did not appear at the hearing despite having 
received timely notice.   
 3  The Respondent has not e
xcepted to this finding.  
 spondent based on indirect outflow
Šthat is, its provision 
of services
 worth more than $50,000, cumulatively, to 
entities falling within the Board™s jurisdiction.  
 The Respondent, located at all relevant times in Ne
w-man, California, slaughtered and processed livestock for 
business customers.  Beginning in October 2011, the 
Respondent leased the slaughterhouse facility involved 
here from Petaluma Livestock Auction Yard (PLAY), a 

California livestock auction engaged in the selling of 
livestock.  For at least the first 3 months of the lease, 
PLAY was one of the Respondent™s cus
tomers.  There is 
no dispute that PLAY met the Board™s jurisdictional 
standards.  The General Counsel™s complaint alleged
Šand the Respondent admitted by not denying in its a
n-swer
Šthat during the 12
-month period preceding March 
31, 2012, PLAY sold and shipp
ed livestock product va
l-ued at more than $50,000 to customers outside Califo
r-
nia.
4   The Respondent also sold its services to Southwest 
Hide Co., a mult
istate processor and seller of animal 
hides.  As with PLAY, there is no dispute that the Board 
would hav
e jurisdiction over Southwest Hide.  The co
m-plaint alleged
Šand the Respondent similarly admitted 
by not denying in its answer
Šthat over the same 12
-month period ending March 31, 2012, Southwest Hide 
sold and shipped goods worth more than $50,000 from 
withi
n California to customers outside California.  
 Accordingly, we look to the Respondent™s cumulative 
sales of its services to PLAY and Southwest Hide to d
e-termine whether we have jurisdiction over the Respon
d-ent.  The Respondent™s answer to the complaint ad
mitted 
that it made sales to PLAY of an unspecified value du
r-ing the relevant time period.  The judge found that those 

sales totaled at least $35,000, but were not shown to e
x-ceed that amount.  The Respondent™s answer also admi
t-ted, however, that it provid
ed slaughtering services to 
Southwest Hide in the amount of $20,793 over the period 

alleged.  In sum, then, the Respondent™s sales to PLAY 
and Southwest Hide totaled $55,793, exceeding the j
u-risdictional threshold of the indirect outflow standard.  
We will
 accordingly assert jurisdiction in this case.
5 4  The Respondent™s answer to the complaint took the form of a letter 
dated July 24, 2013, addressing several complaint allegations and i
g-
noring others.  Upon receiving the letter, the Region notified the R
e-spondent that unaddres
sed allegations would be treated as admitted and 
extended the deadline for a supplemental response, but the Respondent 
did not supplement its answer.
 5  The judge mistakenly suggested that the Board™s jurisdiction was 
impaired by the discharges having ﬁocc
urred subsequent to the time 
PLAY ceased doing business with the Respondent.ﬂ (The Respondent 
failed to provide documentation that would have established the precise 
date of the mass discharge.) Even assuming that the judge is correct as 

to the sequence of
 those events (which is open to serious question from 
the record), this would be irrelevant.  It is well established that for the 
361 NLRB No. 32
                                                                                                
  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 344 Although not necessary to our finding that we have j
u-risdiction, we observe that this finding is confirmed by 
additional evidence submitted by the Respondent to the 
judge on October 23, 2013, after the record
 closed but 
before the judge issued his decision.  That evidence, 
which included the Respondent™s own Board affidavits 
and some of its business records, confirmed that the R
e-spondent sold more than $115,000 in services to PLAY 
from October 2011 to January 
2012, a period enco
m-passed by the 12
-month period preceding March 31, 
2012.  Although no party moved to reopen the record to 
admit this evidence, the General Counsel waived his 
right to object in order to rely on the admissions co
n-tained therein.  In view 
of the judge™s implicit admission 
of this evidence in his decision, and the reliance of the 
parties (particularly the Respondent) on this evidence, we 
find that no due process rights would be impaired by 
considering this evidence without formally reopening
 the 
record.
6  
We therefore note these additional admissions 
as confirming our finding that we have jurisdiction over 

this Respondent.
 II. THE MASS DISCHARGE
 The judge, crediting the discharged employees™ test
i-mony, found that the Respondent fired them on 
or around 
January 11, 2012, ﬁfor concertedly refusing to work until 

they were paid the wages due them.ﬂ  As noted, the R
e-spondent has not excepted to this finding.
 7  We accor
d-purpose of determining jurisdiction any 12
-month period may be used 
to assess a respondent™s interstate business, as long as t
hat period is 
reasonably related to the timing of the alleged violations, the unfair 
labor practice charge, or the unfair labor practice proceeding itself.  See 
J & S Drywall
, 303 NLRB 24, 29
Œ30 (1991), affd. in relevant part sub 
nom. 
NLRB v. Jerry Durham 
Drywall
, 974 F.2d 1000 (8th Cir. 1992).
 6 In cases where we have refused to consider evidence not included 
in the record, we have usually been prompted to do so by a motion to 
strike by the non
-proffering party.  E.g., 
Chicago Tribune
, 316 NLRB 
996 fn. 1 (1995), enf. denied on other grounds 79 F.3d 604 (7
th Cir. 
1996); 
California Distribution Centers
, 308 NLRB 64 fn. 3 (1992).  In 
addition, apart from their use for impeachment, the Board has treated 

Board affidavits as affirmative evid
ence in appropriate circumstances, 
particularly where they are stipulated or admitted without objection.  

Conley Trucking
, 349 NLRB 308, 310
Œ312 (2007), enfd. 520 F.3d 629 
(6th Cir. 2008); 
Santa Maria El Mirador
, 340 NLRB 715, 721 (2003); 
Alvin J. Bart 
& Co.
, 236 NLRB 242, 243 (1978), enf. denied on other 
grounds 598 F.2d 1267, 1271 (2d Cir. 1979) (finding that it was unne
c-essary to decide whether the affidavits at issue were correctly admitted 
into evidence).  
 7 There is no merit, in any case, to the Resp
ondent™s argument to the 
judge that the General Counsel failed to establish that Linda Kanawyer, 

who told the discriminatees they were fired, had the actual or apparent 
authority to act for the Respondent in discharging the employees.  The 
judge clearly cr
edited the discharged employees who testified that 
Kanawyer was their supervisor.  In addition, Kanawyer, in her own 

affidavit to the Board, which the Respondent included in its October 
23, 2013 submission to the judge, identified herself as the Respondent
™s 
ﬁPlant Manager.ﬂ
 ingly find that the mass discharge violated Section 
8(a)(1).   
 III.  REMEDY
 The
 discharged employees did not quit their jobs and 
committed no unprotected misconduct which would di
s-
qualify them from a complete remedy.
8  Their unlawful 
discharges therefore converted their status from econo
m-ic strikers to discriminatees, and they are co
nsequently 
entitled to reinstatement and backpay.
9  Backpay shall be 
computed in accordance with 
F. W. Woolworth Co
., 90 
NLRB 289 (1950), with interest at the rate prescribed
 in 
New Horizons
 for the Retarded
, 283 N
LRB 1173 (1987), 
compounded daily as presc
ribed in
 Kentucky River Med
i-cal Center, 
356 NLRB 
6 (2010).  In accordance with 
Don Chavas, LLC d/b/a
 Tortillas Don Chavas
, 361 
NLRB 
102 (2014), we also shall require the Respondent 
to file a report with the Social Security
 Administration 
allocating backpay
 to the appropriate calendar quarters 
and compensate the discriminatees for the adverse tax 

consequences, if a
ny, of receiving one or more lump
-su
m backpa
y awards.
 In addition, considering the lapse of time since the vi
o-lation occurred and the possibility 
that a workplace pos
t-ing requirement will provide inadequate remedial notice 

to the discriminatees, we will include a notice
-mailing 
requirement in our order regardless of whether the R
e-spondent remains in business.  See 
The 3
-E Co
., 313 
NLRB 12, 12 fn. 2 
(1993), 
enfd. 26 F.3d 1 (1st Cir. 
1994).
 8  The judge implicitly discredited the Respondent™s earlier conte
n-
tion that the employees consumed alcohol outside the facility after 
refusing to work.
 9  E.g., 
Dino 
& Sons Realty
, 330 NLRB 680, 688 (2000), enfd. 37 
Fed.Appx. 566 (6th 
Cir. 2002).  The judge incorrectly suggested that 
even if the Board asserted its jurisdiction and found the mass discharge 
unlawful, the appropriate remedy would be limited to notice
-mailing.  
He based this opinion on his inference that the Respondent was 
no 
longer in business; on the discriminatees having informed the Respon
d-
ent they would not work until they received the pay they were owed; 

and on the absence of any showing that they were paid or that they 
requested and were denied reinstatement.  However
, like other discri
m-inatees unlawfully denied employment, the strikers had no obligation to 

request or otherwise qualify for reinstatement; it was rather the R
e-spondent™s obligation to offer reinstatement to them.  
Pride Care A
m-bulance
, 356 NLRB 
1023
, 1026
 (2011
); Dino 
&Sons Realty
, supra, 330 
NLRB at 688; 
Super Glass
, 314 NLRB 596, 596 fn. 1 (1994); 
Abilities 
and Goodwill,
 241 NLRB 27, 27
Œ28 (1979), enf. denied on other 
grounds 612 F.2d 6 (1st Cir. 1979).  We note, however, that our Order 
requires the Resp
ondent to offer the discriminatees, in relevant part, 
ﬁfull reinstatement to their former jobs or, if those jobs no longer exist, 
to substantially equivalent positions.ﬂ  The existence of the discrim
i-natees™ former jobs or of substantially equivalent posit
ions may depend 
on whether the Respondent is still in business, see NLRB Casehandling 
Manual (Part Three) Compliance Sec. 10532.2, as may the duration of 
the backpay period, id. Secs. 10532.1, 10536.2.  We leave these and all 
other remedial matters to comp
liance.
                                                                           
                                                
      NEWMAN LIVESTOCK
-11, INC
.   345 ORDER
 The National Labor Relations Board orders that the 
Respondent, Newman Livestock 11
, Newman, Califo
r-nia, 
its officers, agents, successors, and assigns, shall 
 1. Cease and desist from
 (a) Discharging or 
otherwise discriminating against its 
employees for striking or engaging in other protected 
concerted activity.
 (b) In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7
 of the Act.
 2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a) Within 14 days from the date of this Order, offer 
employees Jonathan Alvarez, Omar Alvarez, Joel A
r-royo, Efrain Asencio Loza, Ricardo Ascencio, Jose
 Ma-nuel Brambila, Jose De Jesus Lopez, Benito Gonzalez, 

Manuel Guerra, Jose Luis Juarez Suarez, Jesus Rodr
i-guez, Sergio Salazar, Agustine Soltero, Luis Enrique 
Vera, and Victor Vera full reinstatement to their former 
jobs or, if those jobs no longer exist,
 to substantially 
equivalent positions, without prejudice to their seniority 

or any other rights or privileges previously enjoyed. 
 (b) Make Jonathan Alvarez, Omar Alvarez, Joel A
r-royo, Efrain Asencio Loza, Ricardo Ascencio, Jose M
a-nuel Brambila, Jose De J
esus Lopez, Benito Gonzalez, 
Manuel Guerra, Jose Luis Juarez Suarez, Jesus Rodr
i-guez, Sergio Salazar, Agustine Soltero, Luis Enrique 

Vera, and Victor Vera whole for any loss of earnings and 
other benefits suffered as a result of the unlawful di
s-
crimination
 against them, in the manner set forth in the 
remedy section of this decision.
 (c) Compensate Jonathan Alvarez, Omar Alvarez, Joel 
Arroyo, Efrain Asencio Loza, Ricardo Ascencio, Jose 
Manuel Brambila, Jose De Jesus Lopez, Benito Gonz
a-lez, Manuel Guerra, Jos
e Luis Juarez Suarez, Jesus R
o-driguez, Sergio Salazar, Agustine Soltero, Luis Enrique 
Vera, and Victor Vera for the adverse tax consequences, 
if any, of receiving a lump
-sum backpay award, and file 
a report with the Social Security Administration alloca
t-ing the backpay award to the appropriate calendar qua
r-ters for each individual.
 (d) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharge of 
Jonathan Alvarez, Omar Alvarez, Joel Arroyo, Efrain 
Asencio Loza,
 Ricardo Ascencio, Jose Manuel Brambila, 
Jose De Jesus Lopez, Benito Gonzalez, Manuel Guerra, 
Jose Luis Juarez Suarez, Jesus Rodriguez, Sergio Sal
a-zar, Agustine Soltero, Luis Enrique Vera, and Victor 
Vera, and within 3 days thereafter, notify them in writi
ng 
that this has been done and that the discharge will not be 
used against them in any way.
 (e) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment records, timecards, personnel re
c-ords and reports, and all other records, including an ele
c-tronic copy of such records if stored in electronic form, 
necessary to analyze the amou
nt of backpay due under 
the terms of this Order.
 (f) Within 14 days after service by the Region, post at 
its 9th Street facility in Newman, California, copies of 

the attached notice marked ﬁAppendix,ﬂ
10 in both 
En
glish
 and
 Spanish.
  Copies of the notice, on
 forms 
provi
ded by the Regional Director for Region 32, after 
being signed by the Respondent™s authorized represent
a-tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places, including 
all places where notices to 
employees are customarily 
posted.  In addition to physical posting of paper notices, 
notices shall be distributed electronically, such as by 
email, posting on an intranet or an internet site, and/or 
other electronic means, if the Respondent customarily 
communicates with its employees by such means.  Re
a-son
able steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by 
any other material.  In addition, the Respondent shall 
dupl
icate and mail, at its own expense,
 a copy of the n
o-tice to all current and former employees employed by the 
Respondent at any time since January 1, 2012. 
 (g) Within 21 days after service by the Region, file 
with the Regional Director for Region 32 a sworn certif
i-cation of a responsible of
ficial on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply.
 APPENDIX
 NOTICE 
TO EMPLOYEES
 POSTED AND 
MAILED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National La
bor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post, mail, and 
obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargain with us on 
10  We shall substitute a new notice to conform 
with 
Durham School 
Services
, 360 NLRB 
694
 (2014).  
If this Order is enforced by a jud
g-
ment of a United States court of appeals, the words in the notice rea
d-
ing ﬁPosted by Order of the National Labor 
Relations Boardﬂ shall read 
ﬁPosted Pursuant to a Judgment of the United States Court of Appeals 
Enforcing an Order of the National Labor Relations Board.ﬂ
                                                
  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 346 your behalf
 Act together 
with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 discharge or otherwise discriminate 
against you for going on strike.
 WE WILL NOT
 in any like or related manner interfere 
with,
 restrain, or coerce you in the exercise of the rights 
set forth above.
 WE WILL
, within 14 days from the date of the Board™s 
Order, offer Jonathan Alvarez, Omar Alvarez, Joel A
r-royo, Efrain Asencio Loza, Ricardo Ascencio, Jose M
a-nuel Brambila, Jose De Jesus
 Lopez, Benito Gonzalez, 
Manuel Guerra, Jose Luis Juarez Suarez, Jesus Rodr
i-guez, Sergio Salazar, Agustine Soltero, Luis Enrique 
Vera, and Victor Vera full reinstatement to their former 
jobs or, if those jobs no longer exist, to substantially 
equivalent po
sitions, without prejudice to their seniority 
or any other rights or privileges previously enjoyed.
 WE WILL  
make Jonathan Alvarez, Omar Alvarez, Joel 
Arroyo, Efrain Asencio Loza, Ricardo Ascencio, Jose 
Manuel Brambila, Jose De Jesus Lopez, Benito Gonz
a-lez
, Manuel Guerra, Jose Luis Juarez Suarez, Jesus R
o-driguez, Sergio Salazar, Agustine Soltero, Luis Enrique 
Vera, and Victor Vera whole for any loss of earnings and 
other benefits resulting from their discharge, less any net 
interim earnings, plus interest c
ompounded daily.
 WE WILL 
compensate Jonathan Alvarez, Omar Alvarez, 
Joel Arroyo, Efrain Asencio Loza, Ricardo Ascencio, 
Jose Manuel Brambila, Jose De Jesus Lopez, Benito 
Gonzalez, Manuel Guerra, Jose Luis Juarez Suarez, Jesus 

Rodriguez, Sergio Salazar, Agu
stine Soltero, Luis E
n-rique Vera, and Victor Vera for the adverse tax cons
e-quences, if any, of receiving a lump
-sum backpay award, 
and 
WE
 WILL
 file a report with the Social Security A
d-ministration allocating the backpay awards to the appr
o-priate calendar q
uarters for each employee.
 WE WILL
, within 14 days from the date of the Board™s
 Order, remove from our files any reference to the unla
w-ful discharge of employees Jonathan Alvarez, Omar A
l-varez, Joel Arroyo, Efrain Asencio Loza, Ricardo Asce
n-
cio, Jose Manue
l Brambila, Jose De Jesus Lopez, Benito 
Gonzalez, Manuel Guerra, Jose Luis Juarez Suarez, Jesus 
Rodriguez, Sergio Salazar, Agustine Soltero,
 Luis E
n-rique Vera, and Victor Vera, and 
WE WILL
, within 3 days 
thereafter, notify them in writing that this has bee
n done 
and that the discharge will not be used against them in 

any way.   
 NEWMAN 
LIVESTOCK
-11, INC
.  The Board's decision can be found at 
www.nlrb.gov/case/
32ŒCAŒ084178
 or by using the QR 
code below. Alternatively, you can obtain a copy of the 
decision from the Executive Secretary, National Labor R
e-lations Board, 1099 14th Street, N.W., Washington, D.C. 
20570, or by calling (202) 273
-1940.     Angela Hollowell
-Fuentes, 
Esq., 
for the Acting General Cou
n-sel 
 Esmeralda Zendejas, Esq., Migrant Worker Attorney California 
Legal Assistance, Inc., 
of Stockton, California, for Ricardo 
Ascencio and Effrain Ascencio Loza
. DECISION
 STATEMENT OF THE 
CASE
 GERALD 
A. WACKNOV
, Administrative Law Judge
. Pursuant 
to notice a hearing in this matter was held before me in 32
ŒCAŒ084178 was filed by Ricardo Ascencio, an 
individual, on 
June 27, 2012. The charge in Case 32
ŒCAŒ084180 was filed by 
Efrain Ascencio Loza, an 
individual, on Ju
ne 27, 2012. The 
charge in Case 32
ŒCAŒ084191 was filed by Jose Manuel 
Brambila, an 
individual, on June 27, 2012. Thereafter, on June 
20, 2013
, the Regional Director for Region 32 of the National 
Labor Relations Board (
the 
Board) issued a complaint and n
o-tice of hearing alleging a violation by Newman Livestock
-11, 
Inc. (
the 
Respondent) of Section 8(a)(1) and (3) of the National 
Labor Relations Act (
the 
Act). 
The Respondent, in its answer to 
the complaint, denies that it has violated the Act as alleged.
 The R
espondent did not appear at the hearing. The parties 
were afforded a full opportunity to be heard, to call, examine, 

and cross
-examine witnesses, and to introduce relevant ev
i-dence. Since the close of the hearing a brief has been received 
from 
counsel for
 the General Counsel (
the 
General Counsel), 
and the Respondent has submitted a letter dated October 23, 
2013
, with accompanying documents, and another letter dated 
November 12, 2013, in the nature of a reply brief. Upon the 
entire record, and based upon my 
observation of the witnesses 
and consideration of the brief and letters submitted, I make the 

following
  FINDINGS OF 
FACT
 I.  JURISDICTION
 The Respondent in its answer to the complaint has contested 
jurisdiction. 
 The complaint alleges and the Respondent™s
 answer does not 
deny that at all material times the Respondent has been a Cal
i-     NEWMAN LIVESTOCK
-11, INC
.   347 fornia 
corporation with an office and place of business in 
Newman, California, and has been engaged in the slaughtering 
and processing of livestock. The record shows that the R
e-spondent was no longer in business after May 2012.
 Manuel Brazil testified that he is president of Petaluma Liv
e-stock, a livestock auction engaged in the selling of livestock to 

customers inside and outside of the State of California. Asked 
approximately h
ow much business Petaluma Livestock did with 
Bartell™s Meat, located in the 
State of Oregon, from about mid
-2011 to mid
-2012, Brazil testified that ﬁWithout looking at my 
records, it could be anywhere from 100 to 150,000 during that 
period.ﬂ
 Brazil testifi
ed that the Respondent leased the Newman, Ca
l-ifornia slaughterhouse from Petaluma Livestock beginning on 
October 11, 2011. Further, Brazil testified that from October 
11, 2011 ﬁuntil approximately I believe December, same year,ﬂ 
less than a 
2- or 
3-month p
eriod, Petaluma did business with 
the Respondent in the amount of ﬁGee, without looking at my 
records, I would approximately (sic) on a weekly basis an
y-where from 5,000 to 10,000 weekly.ﬂ Moreover, at the time of 

the alleged unfair labor practices herein, 
infra, it is clear that the 
Respondent was not doing business with Petaluma Livestock. 
 Brazil, who repeatedly said he did not look at his records, 
was not asked to produce any records to substantiate his a
p-proximations either with regard to dates or dolla
r volume of 
business with either Bartell™s Meat or the Respondent. 
 On the basis of the foregoing it is clear that the General 
Counsel has failed to definitively show that the volume of bus
i-ness exceeded $50,000 during the short period Petaluma Liv
e-stock d
id business with the Respondent.
1 While the General 
Counsel interprets Brazil™s testimony to imply that the business 
relationship extended from October 11
 through December 
2011, this is not what Brazil testified. Rather, he testified that 
the business rela
tionship lasted from October 11, 2011 ﬁuntil 

approximately I believe December, same year.ﬂ Accordingly, 
the business relationship, if it continued into December, could 
have ended December 1. Assuming the business relationship 
ended on December 1, this mean
s there was less than a 
7-week 
business relationship between the two entities. Moreover, given 
Brazil™s uncertainty and his speculation regard the weekly 
amount of business with the Respondent, there is no way to 
definitively ascertain from the record evid
ence whether during 
the indefinite period in question the total dollar volume of bus
i-ness exceeded $50,000 and thereby met the Board™s standard 
for asserting jurisdiction under its indirect outflow standard
. In 
re 
Tow
nley Sweeping Service,
 339 NLRB 301, 301 fn. 4 (2003
); Siemons Mailing Service
, 122 NLRB 81 (
195
8). Accordingly, I shall dismiss the complaint on this basis.   
 1  Moreover, the alleged unfair labor practices occurred subsequent 
to the time Petaluma Livestock c
eased doing business with the R
e-spondent. 
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 A. Issues
 The complaint alleges that the Respondent has violated 
Sec-tion 8(a)(1) 
and (3) of the Act by discharging employees who 
concertedly refused to continue working for the Respondent 
until they were paid their back wages
. B. Facts and Analysis
 Victor Vera testified that he began working for the Respon
d-ent in October, 2011 and stop
ped working for the Respondent 
at the beginning of January, 2012. He performed a variety of 

duties, including butchering duties. His supervisor was Linda 
Kanawyer, plant supervisor or manager. In early January 2012 
he and some 15 to 17 of his coworkers wer
e not being paid on a 
regular basis. The discussed the matter among themselves and 
one day in early January they collectively decided to meet in 

the Respondent™s parking lot and to refuse to work until they 
were paid their back wages. Kanawyer confronted t
hem in the 
parking lot and, according to Vera, ﬁshe asked each one of us 
and say that if we didn™t work, we were basically fired.ﬂ She 

said, ﬁYou™re ‚F™ fired basically.ﬂ Vera had the keys to the 
plant and Kanawyer asked him for the keys. After they were 
fired they left the premises and have not returned to work. Co
n-trary to contentions made by the 
Respondent in communic
a-tions with the Regional Office, Vera testified that none of the 

employees were drinking alcohol either inside or outside the 
facility. 
 Em
ployee Jose de Jesus L
opez testified similarly to Vera. 
Lopez further testified that approximately five or six or more 
employee
s returned to the facility the following day ﬁjust to 
claim our money.ﬂ Hillel Shamam, the Respondent™s owner, 

came out and talke
d to them and, according to Rodriguez, said, 
ﬁwhen I have your money, I™ll pay you and give you a call.ﬂ
2 On the basis of the foregoing I find that the employees were 
discharged for concertedly refusing to work until they were 
paid the wages due them. Such
 conduct is violative of the Act. 
See 
Ablon Poultry 
& Egg Co
., 134 NLRB 827, 829 (1961); 
Toledo Commutator Co
., 180 NLRB 973, 977 (1970). In the 
event the Board had jurisdiction over the Respondent, the viol
a-tion would warrant the mailing of an appropriate
 notice, as the 
Respondent is no longer in business. It appears that backpay 
would not be due any employees subsequent to their termin
a-tions, as they had decided not to return to work until they were 
paid what was owed them, and there is no showing that th
ey 

were paid what was owed them or requested reinstatement and 
were nevertheless refused reinstatement. 
 [Recommended Order 
omitted from publication.]
 2 While this scenario comports with the Respondent™s apparent pos
i-tion that the employees were not discharged but simply refused to work 
until they were paid the wages due them, nevertheless the record ev
i-dence es
tablishes, I find, that the employees were told they were fired.  
                                                                                                 
 